Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 1-2, 4, 8-9, 11, 13-15 and 17 are allowed based on conditions that Applicant overcome Claims 1-2, 4, 8-9, 11, 13-15 and 17 non-statutory double patenting rejection described in Sec 1b-1c.
Claims 3, 5-7, 10, 12, 16 and 18-20 are allowed.


Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-2, 4, 8-9, 11, 13-15 and 17 are rejected based on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Pan (US 10,785,768 B2, hereinafter Pan ‘768).

Regarding Claims 1-2, 4, 8-9, 11, 13-15 and 17, the claims are not patentably distinct with Pan ‘768. See the following comparison table. 

Table 1 Non-Statutory Double Patenting
Instant Application 17/027,814
Parent Patent 10,785,768
1, A wireless transmit/receive unit (WTRU) comprising: 

a processor;  and a receiver coupled to the processor, the receiver configured to: 

receive configuration information, the configuration information indicating a first component carrier to be monitored for a first physical downlink control channel (PDCCH) transmission including scheduling information related a first physical downlink shared channel (PSDCH) transmission including first downlink traffic data via a second component carrier;  

receive, based on the configuration information, first downlink control information (DCI) in the first PDCCH transmission, the first DCI having a first format and 

including a carrier indicator that indicates the second component carrier and the first DCI indicating resources for receiving the first PDSCH transmission including the first downlink traffic data;  and 

receive, based on the first DCI, the first PDSCH transmission including the first downlink traffic data via the second component carrier. 
 

1, A method performed by a wireless transmit/receive unit (WTRU), the method comprising: 



receiving, via a primary component carrier, a first physical downlink control channel (PDCCH) signal via at least a first control channel element (CCE) and a second PDCCH signal via at least a second CCE, 




wherein the second PDCCH signal includes downlink control information (DCI) including a carrier indicator indicating a secondary component carrier;  

receiving a first physical downlink shared channel (PDSCH) signal via resources of the primary component carrier indicated by the first PDCCH signal;  and 


receiving a second PDSCH signal via resources of the second component carrier indicated by the second PDCCH signal;  


wherein a position of the second CCE corresponds to a CCE number, and wherein the CCE number maps to the secondary component carrier that is indicated by the carrier indicator. 

2, The WTRU of claim 1, 
wherein the second component carrier is a secondary component carrier.
1, …..
wherein a position of the second CCE corresponds to a CCE number, and wherein the CCE number maps to the secondary component carrier that is indicated by the carrier indicator. 

4, The WTRU of claim 1, 
wherein the first format of the first DCI is associated with a first search space. 

    2, The method of claim 1, wherein the DCI is formatted in at least a first 
downlink control information (DCI) format.
Claims 8-9, 11 and 13-14 are rejected based on the same rationales of Claims 1-2, 4 and 6-7.

Claims 15 and 17 are rejected based on the same rationales of Claims 1-2, 4 and 6-7.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG LIU/Primary Examiner, Art Unit 2473